I




                          QKNEY         GXNERAL
                                TEXAS




    Honorable T. K. Wilkinson
    County Auditor
    Hill County
    Hillsboro, Texas
    Dear Sir:              Opinion Number O-4774
                           Re: Signing of tZme wa,rrantswhere
                                County Juage has resigned and
                                successor has been appointed.
            We have received your letter of August, 17, 1942,
    which we quote in part as follows;
           "On March 9, 1942 the Commissioners' Court
       of Hill County, Texas, authorized the issuance
       and sale of $10 000.00 in time warrants In de-
       nominations of $l,OOO.OO each for the purpose
       of acquiring rights of way for state highwags
       and paying for damages done in connection there-
       with. The order directed the signing of such
       warrants by the County Judge and provided that
       the signature of ,theCounty Judge might be lLttho-
       graphed on the Interest coupons. Thereafter the
       time warrants were printed and a blank space left
       for the signature of the County Judge but the
       County Judge's signature was lithographed on the
       interest coupons.
           "At the time the above order was passed, as
       well as at the time the time warrants were printed,
       the County Judge of Hill County was Jack Couleg
       and the signature of Jack Cowlep was lithographed
       on the coupons. Since such time Jack Cowley has
       entered the Navy, has resigned as County Judge and
       his wife, Mrs. Jack Cowley, has been appointed to
       fill his unexpired term. These time warrants are
       now ready for delivery to a local bank in exchange
       for script warrants originally issued to claimants
       for right of way and damages, which script warrants
       have been acquired by such bank.
           "(1) Under the above facts, would these time
       warrants be legally executed by the signing of the
       same by Mrs. Jack Cowley, the present County Judge,
Honorable T. K. Wilkinson, page #2         0 -4774


    and her writing the prefix 'Mrs.' in front of the
    signature 'Jack Cowley' as it appears lithographed
    on the coupons?
        "(2) If the above method of execution of time
    warrants is not legal,what would be a proper pro-
    cedure for the execution of the same?"
        Neither the questionofthe legality of the warrant
issue ~nor that of the resignation of the County Judge and the
appointment of his successor is before us; we, therefore,,ex-
press no opinion thereon. For the purpose of this opinion
both the warrant issue and the appointment of Mrs. Cowley to
fill her husband's unexpired term are assumed to be legal in
every respect.
        We believe that the present County Judge may sign the
warrants in her own name (Mrs. Jack Cowley) and leave unaltered
the lithographed signature of her predecessor (Jack Cowley) on
the coupons.
.,~
        Article 716, Vernon's Annotated Civil Statutes, reads
as follows:
       "No b~onasor coupons legally and lawfully issued
   and signed by the duly authorized officers of any
   county, city, town, political subdivision, defined
   district, water improvement district or water con-'
   trol district or any school district of this State,
   shall ever be held invalid by reason of the fact
   that at the time of the actual delivery of such bonds
   to a purchaser, such bonds or coupons had been sign-
   ed or executed by different officers acting in the
   same capacity or when such bonds or coupons had been
   signed or executed by officers who had succeeded other
   officers who had executed or signed a part of said
   bonds or coupons, nor shall any such bonds ever be
   held invalid by reason of the fact that at the time
   of the actual clelivery of such bonds to the purchaser,
   the respective'persons who had signed such bonds or
   coupons, or any part thereof, may have been re-
   placed in their respective offices by other persons
   after the signing of such bonds or coupons or any
   part thereof and before the delivery thereof, and
   any officer acting-in the same official capacity
   as his predecessor, shall have the same right to
   complete the execution of such bonds and their is-
   suance in the manner and form as provided by law
   and to the same extent as did his predecessor and it
   shall be lawful for the official board or managing
,   .




    Honorable T. K. Wilkinson, page #3        o-4774


        body of any such political subdivision or district
        to select in the manner provided by law another
        official or person in whom may be vested the author-
        ity and duty of the execution of such bonds and/or
        coupons and of issuing such bonds and completing
        the record in respect thereto, provided, however,   '
        such action or actions shall be set forth in the
        records of said~subdivision or district.' (Acts 2nd
        C.S. 1923, p. 60; as amended Acts 1929, 41st Leg.,
        3ra C.S., p. 237, ch. 6, Sec. 1.)”
            This article gives an officer acting in the same capac-
    itY as his predecessor the authority to complete the execution
    and issuance of bonds; he may sign those bonds or coupons which
    his predecessor failed to sign.
            This article speaks only of "bonds", but we believe
    that it applies with equal force to time warrants. The same
    reasons for the passage of this article with respect to bonds
    are present with respect to time warrants. This view is
    strengthened by Article 716a, Vernon's Annotated Civil Stat-
          which validates certain municipal bond issues. Section
    z":tj of said article provides in part as follows:
            "The term 'bonds' includes bonds, notes, war-
        rants, debentures, certificates of indebtedness,
        +**x+.f(

            However, irrespective of Article 716, we believe that
    the conclusion which we have announced above is correct. The
    warrant order provided for the signing of the warrants by
    the County Judge and further provided that his signature
    might be lithographed on the coupons. At the time the bonds
    were printed, Jack Cowley was County Judge. Therefore, his
    signature was the proper one to be lithographed on the cou-
    pon. He did not sign the warrants under consideration.
    These warrants are now ready for issuance, and Mrs. Jack
    Cowleg is now County Judge. It follows that under the war-
    rant order, Mrs. Jack Cowley is the proper person to sign
    the warrants.
            You are respectfully advised that where, under a
    valid order, bonds or warrants have been printed and the sig-
    nature of the County Judge has been lithographed on the inter-
    est coupons, and the County Judge resigns without having
    signed some of the warrants, the person appointed to fill his
    unexpired term may sign such warrants as County Judge in his
    own name and leave unaltered the lithographed signature of
    his predecessor appearing on the interest coupons. The prop-
    er procedure in such a situation would be to place in the bond
                                                           .     .




Honorable T. K. Wilkinson, page #4        0 -4774


or warrant transcript certified copies of the proceedings re-
lating to the resignation of the County Judge and the appoint-
ment of his successor.
                                Very truly yours
                             ATTORNEY GENERAL OF TEXAS


                                By s/George W. Sparks
                                     George W. Sparks
                                            Assistant
GWS-S-WC

APPROVED AIE 25, 1942
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWR ChaIrman